di REPUBILQUE DEMOCRATIQUE pu CONGO
B

IOVINCE DE L'EQUATEUR
RCONSCRIPTION FONCIERE DE MBANDAER
ivision des titres Immobiliers

B.P. 1005
MBANDAKA
jet:
rojet de contrat à signer

Or

Q/Beteks station

en annexe, Un projet de contrat de concession perpétuelle en double exemplaire

que je vous prie de me renvoyer aûment revêtu de votre signature
1 EMPAYTHOTE

rubrique « L'EM
preuve de paiement.

a) Taxe contrat

b) Taxe d'enregistrement
c) Taxe P.V. de constat
d) Taxe P.V. de mesurage

e} Taxe croquis

f Loyers impayés de
g) Intérêt de retard (40%)

h) Prix de référence

Mbandaka, le

ns CBRPS
A Mensieur le Général
de le seciété Plantstiens et
Huileries du conge S.À
èg pi E À
Mensieurs

j'ai l'honneur de vous faire parvenir

» au bas du dernier feuillet avec indication de

Les frais à payer s' »lèvent à ja somme de

DD 79.395-.0. Me oFTanes Congolais dont les détails ci-après :
= 22,500 FC
= 22.500 FC
= 132500 FC
AN 5 00 FC
=  8°000 FG
5 me FC
= és FC
( 25 ans ) 105 800 EC
185 -800 EG

compte N°200308 Chez la Banque Centrale du Congo sur présenta i
de perception dûment établie par l ordonnateur de la

attaché à la Division des Titres immobiliers à

Montant que je vous invite à verser au

Mbandaka-.

veuillez agréer

L'assurance de ma considération distinguée.

DROVINCE DE L'EQUATEUR
ON FONCIERE DE M

M LOUE DCHOCRATIQUE DU CONGO
BANDAKA

Lieu-dit BOTEKA STATION

Commune de : - Û

Territoire de 1 GENDE -
MBANDAKA

Ville de

SNSERET!
HSIJON DES TITRES IMMOBILIERS
| B.P 1.005 - MBANDAKA
=" ES = ==
CONTRAT D'EMPHYTEOSE N° DB/E. 660 DU
YERME DE BAIL : VINGT - CINQ (25) ANS.-
= = ——

épuD'iQ

Prevince

1

nnance n

. La geciété
au aumére
AOLL4SY) ayant

Ngonge-Lut ete
Génér

commen

_ pépublique. CQ
d'emphytéote
superficie de 140h5874»

.. es

ruméÉro

e présent contrat !
st intervenu pou
tant que le ter
;-tuelles et règ
conformément au

Articia 2:
Le

Acute 3:

nu

Démocratique
agissant
o 74

al,Mensieur-

ont 1e
xé dre

C

LUY

sur

es
ae pour au
ï contr
_…rwelle sera fi
s ei taxes ll
jer Janv
# et 5 de la loi

aux articles.
; ctes générateurs

du Congo, repré
an vertu de
+148 du 20 Jui
ortant régime
que modifi
mmée « LA

PLANTATIONS ET
cD/KIN/R CN/14-B-5

gen siége sec

à kinshasa,re
TINDUTA

00

ncède au S
une parce
5oc£
" du p
s limites sont représentées par un
«sé à l'(échelle de il

redevance

Si

fait sui
runt

a

L'emphytéote est
-pnformément aux

entée par le Geure

HUILERIES
57914enti
um

, à l'expiration duque

: pmeur. de
j lui sont conférés par l'article
£ mesure d'exécution

régime foncier =
loi n° 80-

biens,
ce jour par (El

ée et complétée
REPUBLIQUE », de premier part,

(tie) s.A,immatrioulée

ien Nationale
1 de l'ave =

a

a un en en me x
te un dreni
. d'une

eau men me me

econde part: qui accep

oussigné de 5!
; usage AGRICOLE
, portant ie

je de terre à
ituée à jagende

| de la localité …
jgéré jaune au €
commence

D
09/2025 +

enouve
velé pou

memen re
emphytéote, la redevance
ur de ce renouvellement.

fan cadastra

oe expiré.

jable, prenant
r une durée
x

à 29e!
te au contrat n° D8/E .15/
erme de Vingt — ing (25) ans r

\i

uellement: et par
t à la procédut®
u 16 Juillet 2004 fixant à
administratives, judiciet: #
rreption

munératoires sont payables ann
e année conformémen

e 04/015 d

é
jer de chaau
i:0

ation ainsi QU£
nu de maintenir et de poursuivre la mise en valeur
du contrat d'emphytéose susmentioniné,

prescriptions
|
|

D'EMP TEOSE
ji

JER FEUILLET DU CONTRAT

er la destination du te

ccorde le droit.

e pas des dispositions ci-dessus

Lrégi par les dispositions de la Loi n°
tion, telle que modifiée et comp

75.021 du 20

e ne peut chang
létée à ce jour

l'autorité qui à

* L'empnytéot
et préalable de

ne résult
t contrat es

Pour tout ce qui
mesures d'exécul

reprises, le présen
illet 1973 et de SES

 Lioyance et Lakes rémunératoires
Dar ur montant total de AE. Soû ©
avé suivant quitencen2-V 29100

oëLs

LA DGRAD
p BPNER, -[4
JL CAS
8 que NOTE: CM
ent de CDR

ia note de pere
Je de paiemen
qu 22/09/2015

15]

Moc

andeka. le 22

(
€
JE perd FLN SI
ob à le DR en ER | |
en LAN - ÉABANGA

N. NP 51

HAT
